Citation Nr: 0512624	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-37 280	)	DATE
	)
	)

On appeal from the
Education Center at the Department of Veterans Affairs 
Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of the overpayment of educational 
assistance benefits for the period of September 2000 to May 
2001, in the amount of $4,850.80.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The educational folder does not definitively document the 
veteran's specific period of active service; that 
information, however, is not at issue at this time.  



This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 determination of the 
Committee on Waivers and Compromises at the Education Center 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the benefits sought 
on appeal.  The RO transferred the veteran's appeal of this 
matter to the Board in March 2004.


FINDING OF FACT

In an April 2004 determination, the RO awarded educational 
assistance benefits for the period of September 2000 to May 
18, 2001, in the amount of $4,850.80, affording the veteran a 
complete grant of the benefits sought on appeal.  


CONCLUSION OF LAW

As there are no issues currently in appellate status, the 
Board does not have appellate jurisdiction over any matter at 
this time.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.204 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this case is before the Board on appeal from 
a July 2003 determination of the RO's Committee on Waivers 
and Compromises, which denied the veteran's request for a 
waiver of the overpayment of educational assistance benefits 
provided to him for the period of September 2000 to May 2001, 
in the amount of $4580.80.  The veteran timely appealed the 
RO's determination to the Board, and the RO certified his 
appeal and transferred it to the Board for review in March 
2004.

The record further reflects that in April 2004, however, the 
Board received additional information from the RO, advising 
that it had just decided to grant the veteran's request for 
waiver of these benefits, in full.  The record does not 
contain, however, official notice of the veteran's withdrawal 
of this appeal.  

In sum, the only issue certified for appeal at this time was 
rendered moot by way of a decision issued by the RO in April 
2004.  As such, the Board finds that the benefits sought on 
appeal have been granted in full.  In light of the foregoing, 
the Board finds that there is no issue left in appellate 
status, and the Board does not have jurisdiction over any 
issue at this time.  

Accordingly, with no issue properly and currently before the 
Board for appellate review, the veteran's appeal must be 
dismissed.  38 U.S.C.A. § 7108 (West 2002).  


ORDER

The appeal is dismissed.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


